DETAILED ACTION
Response to Amendment
The Amendment filed April 27, 2022 has been entered. Claims 1 – 9, 11, 12, 15 and 17 – 20 are pending in the application with claims 10, 13, 14 and 16 being cancelled. The amendment and remarks made to the claims have overcome the claim objections and 112 rejections (except for claim 20) set forth in the last Non-Final Action mailed January 31, 2022.
Claim Objections
Claims 1 – 9, 11, 12, 15 and 17 – 20 are objected to because of the following informalities. Appropriate correction is required.
Claim 1, line 28: “the first surface has a pair of first slots” should read --the inner circumferential surface of the front radial bearing bracket--.
Claim 1, line 29: “the second surface has a pair of second slots” should read --the inner circumferential surface of the back radial bearing bracket--.
Claim 4, lines 1-2: “the cavity” should read --the at least one cavity--.
Claim 5, lines 6, 7 and 9: “the plate” should read --the at least one plate--.
Claim 11, line 2: “said bearing” should read --said axial bearing--.
Claim 15, lines 2-3: “the passage of cables between the motor and the electronic components” should read --passage of cables between the motor and the at least one electronic component--.
Claims 2 – 9, 11, 12, 15 and 17 – 20 are objected to for being dependent on claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “each of the first and second orifices are configured to balance pressure between the O-ring joints received in the pairs of first and second slots” in lines 1-3. The claim in indefinite because it is unclear as to how the provision of the orifices achieves the function of balancing the pressure between the provided O-ring joints? The specification (in ¶32 of the pg pub of the application) recites the orifices (recited as fifth and sixth slots) are provided for passage of air. These orifices, and the bores communicating between each important point of the bearings, make it possible to balance pressure throughout the compressor and especially between the O-ring joints. This avoids dislodging the joints. However, it is unclear as to whether the air needs to enter or exit from the orifices in order to balance pressure.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5, 7 – 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Beers et al. (US 8,931,304 – herein after Beers) in view of Telakowski et al. (US 2010/0287958 – herein after Telakowski), Funahashi, Kenji et al. (US 2003/0200761 – herein after Funahashi) and Drechsel et al. (US 2016/0084258 - Drechsel).
In reference to claims 1 and 2, Beers teaches a two-stage, fluid compressor (10 or 20/34 and 24/36, in fig. 1) comprising:
a case (25; this case houses compressors and motor; Col. 2, lines 23-25) having a fluid inlet (32) and a compressed fluid outlet (44) and containing a shaft (58) rotatably mounted about a longitudinal axis (30);
a first compression wheel (34) and a second compression wheel (36) mounted back-to-back on the shaft, the first compression wheel forming a first compression stage (as seen in fig. 1) and the second compression wheel forming a second compression stage (as seen in fig. 1); and 
a motor (22) positioned between the first compression wheel and the second compression wheel and arranged to rotate the shaft, 
wherein the case includes a through inner housing (i.e. casing portion around motor 22) extending coaxially to the longitudinal axis and inside which is arranged at least the motor (22), the through inner housing having an inner wall arranged to form, with the motor, channel (see fig. A below) between at least the inner wall and the motor, the channel (i) extending between the first compression stage and the second compression stage, and (iii) coaxially surrounding the shaft, allowing the motor to be cooled on contact with fluid to be compressed flowing in the channel,
wherein the fluid compressor further includes (see fig. A below) a front radial bearing bracket (labelled “front bracket”) and a back radial bearing bracket (labelled “back bracket”), arranged to be positioned around the shaft,
wherein the shaft is rotatably mounted on the case with a front radial bearing (56: journal bearing; on left in fig. 1) and a back radial bearing (56; on right in fig. 1) respectively in contact with an inner circumferential surface of the front radial bearing bracket and an inner circumferential surface of the back radial bearing bracket,
wherein (see fig. A below) the first surface (see claim objection above: this is the inner circumferential surface of the front radial bearing bracket) has a pair of first slots (labelled “slot 1”) each configured to receive an O-ring joint and the second surface (see claim objection above: this is the inner circumferential surface of the back radial bearing bracket) has a pair of second slots (labelled “slot 2”) each configured to receive an O-ring joint (the O-rings “indicated by small circle schematic” can be seen in the asserted slots), as in claim 1; 
wherein the inner wall of the through inner housing has a circular cross-section, as in claim 2.

    PNG
    media_image1.png
    710
    1170
    media_image1.png
    Greyscale

Figure A: Edited fig. 1 of Beers to show claim interpretation.
Beers remains silent on the channels and wherein the channels are spaced apart from each other.
However, Telakowski teaches a two-stage compressor system (see figs. 2, 3 and ¶18), wherein the case includes a through inner housing (i.e. portion of casing 30 around motor stator section 36) extending coaxially to the longitudinal axis and inside which is arranged at least the motor (only stator portion 36 of the motor is shown), the through inner housing having an inner wall (46) arranged to form, with the motor, channels (58) between at least the inner wall and the motor (see figs. 2 and 3), the channels (i) extending between the first compression stage (with impeller 24) and the second compression stage (with impeller 26), (ii) spaced apart from each other (as seen in fig. 3: in circumferential direction) and (iii) coaxially surrounding the shaft (28), allowing the motor to be cooled on contact with fluid (fluid flow 58) to be compressed flowing in the channels, as claimed in claim 1; and wherein the motor has hollows (58) in an external face of the motor, the hollows forming with the inner wall (46) the channels for flow of the fluid (flow 58) to be compressed (see figs. 2, 3 and ¶18), as in claim 2.
It would have been obvious to the person of ordinary skill to modify the motor of Beers by providing the motor’s external face with hollows defining channels as taught by Telakowski for the purpose of cooling the stator portion of the motor more efficiently.
Furthermore, it is implicit that the compressor of Beers has electrical components, such as wires, circuit board.
While Beers is silent on as to specific electrical components other than the motor and stator, as such is silent on as to the limitation “wherein the case includes at a surface of the case at least one cavity forming at least one integrated housing arranged to receive at least one electronic component of the compressor, the at least one integrated housing extending towards the inner wall to allow the at least one electronic component of the fluid compressor to be cooled by the fluid to be compressed flowing in the channels with the inner wall, the at least one electronic component of the fluid compressor including one or more capacitors”, Funahashi teaches an electric compressor explicitly including other electrical components and a cavity for receiving them.
Specifically, Funahashi teaches the electric compressor, wherein the case (motor housing 4) includes at a surface (indicated by 41) of the case at least one cavity (13, in figs. 1 and 2 and/or cavity in which element 6 is seated) forming at least one integrated housing (applicant’s housings appear to be cavity/cavities) arranged to receive at least one electronic component (6, 7) of the fluid compressor, the at least one integrated housing extending towards the inner wall (extending towards the inside of the motor housing portion 4 as seen in fig. 2) and the at least one electronic component of the fluid compressor including one or more capacitors (electronic component 7 is a smoothing capacitor, see ¶130; this component 7 is received in the cavity 13).

    PNG
    media_image2.png
    706
    806
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    524
    888
    media_image3.png
    Greyscale

Figure B: Edited figs. 1-2 of Funahashi to show claim interpretation.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to utilize the inverter and inverter section of Funahashi in the modified compressor of Beers on the outer surface of portion of the case surrounding the motor of Beers for the purpose of allowing the compressor to be used in applications such as vehicle air conditioning systems. 
Therefore, Beers, as modified, teaches the compressor, wherein the at least one integrated housing (using the teaching of Funahashi) extending towards the inner wall (of Beers) to allow the at least one electronic component (of Funahashi) to be cooled by the fluid to be compressed flowing in the channels with the inner wall (in the compressor of Beers).
Beers further remains silent on the first and second orifices.
However, Drechsel teaches a pump arrangement with a plain bearing arrangement (19), wherein the plain bearing arrangement has a bearing bracket (47) with an orifice (59, 60) arranged in the inner circumferential surface of the bearing bracket. The orifices (59, 60) provides communication to the interior region of the bearing bracket and allows the flow of fluid to flow into and out of the interior region of the bearing bracket, wherein the fluid flow is utilized for cooling and lubrication of the plain bearing arrangement [see ¶33, ¶34].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide an orifice as taught by Drechsel in both the front and back radial bearing brackets of Beers for the purpose of providing communication to the interior region of the bearing brackets and allows the flow of fluid to flow into and out of the interior region of the bearing brackets, as recognized by Drechsel above. Doing so enhances the cooling of the components in the compressor of Beers because the orifices in the brackets acts an additional ports for the fluid to flow through, thus enhancing the circulation of fluid flow from primary flow path (42) to the secondary flow path (50) and vice versa.
Furthermore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide an orifice of the first radial bearing bracket between the pair of first slots and an orifice of the back radial bearing bracket between the pair of second slots in the modified compressor of Beers since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitation as to why the orifices needs to be present between the pair of first and/or second slots.
Therefore, Beers, as modified, teaches the compressor, wherein there is provided a first orifice (using the teaching of Drechsel) arranged in the inner circumferential surface of the first radial bearing bracket between the pair of first slots and a second orifice (using the teaching of Drechsel) arranged in the inner circumferential surface of the back radial bearing bracket between the pair of second slots to allow the fluid to be compressed flowing in the channel to flow in proximity respectively to the front radial bearing and the back radial bearing, and the first orifice is configured to allow fluid to be compressed to rejoin the channel after cooling the front radial bearing and back radial bearing (in the modified fuel cell of Beers, first orifice is capable of performing the claimed function since the cooling fluid flow is from right to left in Beers).
In reference to claim 3, Beers, as modified, teaches the compressor, wherein (see figs. 1 and 2 of Funahashi and fig. B above) the case (4) includes, on a same surface defining an upper inner face (the surface/face generally indicated by 41 of Funahashi) of the case, several cavities including the at least one cavity, each of the several cavities forming an integrated housing arranged to receive an electronic component (6, 7) of the fluid compressor including the at least one electronic component of the fluid compressor, the several cavities being arranged at least above and at least on one side (for instance, top side or outer circumferential side) of the inner wall of the case (see the cavities above in fig. B).
In reference to claim 4, Beers, as modified, teaches the compressor, wherein the at least one cavity (in view of fig. 1 of Beers and fig. 1/2 of Funahashi) extends longitudinally at least partially along the channels for the flow of the fluid to be compressed to form a longitudinally extending integrated housing (in Funahashi: see cavity 13 for element 7 or cavities for element 6 shown in fig. B above).
In reference to claim 5, Beers, as modified, teaches the compressor, wherein the fluid compressor includes a plurality of electronic components (6, 7; see Funahashi) including the at least one electronic component (7) of the fluid compressor and longitudinally extending electronic components (6, C, 830), and wherein the fluid compressor further includes at least one plate (bus bar integrated plate 81 and/or printed circuit board 9) arranged to receive the plurality of electronic components of the fluid compressor (pcb 9 receives numerous electronic components as seen in fig. 2 including 830 and C, and bus bars from 81 as in ¶135, ¶150-¶152; bus bar integrated plate 81 receives numerous electronic components including 6 and 7), the plate (9 and/or 81) carrying, on a lower face of the plate, at least the longitudinally extending electronic components (6, C, 830), the plate being positioned above an upper inner face of the case (above upper inner face generally indicated by 41 of motor housing 4), such that the longitudinally extending electronic components extend longitudinally across the lower face of the plate and are respectively housed inside their integrated housings extending longitudinally at least partially along the channels for the fluid to be compressed (in view of fig. 1 of Beers and fig. 2/3 of Funahashi).
In reference to claim 7, Beers, as modified, teaches the compressor, wherein the compressor includes a plurality of electronic components (6, 7; see Funahashi) including the at least one electronic component (6) of the fluid compressor, and wherein the fluid compressor includes an upper cover (85; of Funahashi) for closing an upper face of the case, the upper cover being positioned on a side of the plurality of electronic components (on the top side of the electrical components as shown in fig. 2 of Funahashi).
In reference to claim 8, Beers, as modified, teaches the compressor, wherein (see Beers) the motor includes a stator (40) and a rotor (38) and wherein there is provided at least one orifice (72; in fig. 2) arranged to allow the fluid to be compressed flowing in the channels to enter the motor and to flow between the stator and the rotor and at least one orifice (64; in fig. 1) arranged to allow the fluid to be compressed to exit the motor and to rejoin the channels after cooling the motor (as seen in fig. 1).
In reference to claim 9, Beers teaches the compressor, wherein the shaft (58) is also rotatably mounted on the case with an axial bearing (54).
In reference to claim 17, A fuel cell including the compressor of claim 1 (it is to be noted that the preamble of the claim recites the intended use of the claimed compressor system; compressor 10 of Beers is usable in a fuel cell, i.e., compressor providing the compressed fluid to the fuel cell stack).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Beers in view of Telakowski, Funahashi and Drechsel further in view of Kaehs et al. (US 2010/0079958 – herein after Kaehs).
Beers, as modified, does not teach the compressor, wherein the at least one integrated housing includes a strip spring arranged to keep the at least one electronic component disposed inside the at least one integrated housing resting against a wall of the at least one integrated housing in a direction of the inner wall.
However, Kaehs teaches a transistor clamping device including a holding block (2) and a strip spring (3) for clamping a transistor (4) to a recess in cooled surface (18).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to utilize the transistor clamping devices (including a strip spring) as taught by Kaehs to mount the transistors in the modified compressor of Beers to gain the benefit of “the spring fixes the pressure plate on the transistor, so that a uniform pressure is applied to the transistor via the pressure plate, and, at the side facing away from the pressure plate, the latter accordingly provides a good thermal conduction to a cooling element”, as recognized by Kaehs (see abstract).
Claims 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Beers in view of Telakowski, Funahashi and Drechsel further in view of Oe, Takayuki (US 2003/0174911 – herein after Oe).
Regarding claims 11 and 12,
Beers, as modified, remains silent on the axial bearings being an aerodynamic bearing.
However, Telakowski teaches a two stage compressor, wherein the axial bearing is an aerodynamic bearing and wherein the front radial bearing and the back radial bearing are aerodynamic bearings (see “fluid film bearings” in ¶20).
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the generic axial bearing and generic radial bearings in Beers with aerodynamic axial bearing and aerodynamic radial bearings as taught by Telakowski in order to obtain the predictable result of withstanding the axial and radial loads in the compressor system and support the rotational shaft. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007)
Telakowski, as modified, remains silent on wherein on at least one of its faces, the axial bearing has grooves arranged to create an air film, and wherein, facing the front radial bearing and the back radial bearing, the shaft has grooves arranged to create an air film.
However, Oe teaches (in fig. 2) the use of grooves (109a, 109b) on the shaft (101) of a radial bearing and grooves (108) on the face of an axial bearing.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to utilize grooves on the axial and radial bearing surfaces as taught by Oe in the modified compressor of Beers at the axial bearing and each of the radial bearings to gain the benefit of “this structure generates high pressure in the lubrication gas in the connecting portions of the radial bearings and thrust bearings”, as recognized by Oe (see abstract).
Regarding claim 18,
Beers, as modified, teaches the compressor, wherein the grooves (109a, 109b; taught by Oe) are disposed within a radial dimension of the shaft.
Regarding claim 19,
Beers, as modified, teaches the compressor, wherein the grooves (109a, 109b; taught by Oe) are spiral grooves.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Beers in view of Telakowski, Funahashi, Drechsel and Ishikawa et al. (US 2013/0294951 – herein after Ishikawa).
It is common in such compressors as taught by Beers and/or Telakowski and/or Funahashi to connect the motor with the controller via cables for the purpose of operating the motor.
Beers, as modified, does not teach the compressor wherein the case has a bore (160) arranged to allow passage of cables between the motor and the at least one electronic component.
However, Ishikawa teaches an electric compressor with a bore through which cable/glass terminal (26) passes in order to be connected to the motor. This bore is sealed by annotated “part A” in fig. D below.

    PNG
    media_image4.png
    845
    1160
    media_image4.png
    Greyscale

Figure D: Edited fig. 1 of Ishikawa to show claim interpretation.
Thus, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide the sealed bore through which cables, connecting motor with the controller, are passed through in the modified compressor of Beers using the teaching of Ishikawa for the purpose of preventing the compressed fluid from entering/leaking into the place where electronic component(s) are provided.
Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior arts on record along or in combination fails to teach the claimed orifices configured to balance pressure between the received O-ring joints.
Response to Arguments
The arguments filed April 27, 2022 have been fully considered but they are moot. The amendment to independent claim 1 changed the scope of the claim. As a result, the prior arts have been re-evaluated and re-applied to claim 1, in view of newly found reference of Drechsel.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen discloses an orifice in the bearing bracket.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        




/CHIRAG JARIWALA/Examiner, Art Unit 3746